OPINION OF THE COURT
Weiss, P. J.
Petitioner, an employee of respondent Office of Mental *3Retardation and Developmental Disabilities, was injured while at work and was disabled from employment commencing October 17, 1990 and received workers’ compensation benefits. On September 6, 1991, she was notified that she would be terminated from employment on October 19,1991, pursuant to Civil Service Law § 71 and 4 NYCRR 5.9, if she was unable to return to work "due to [the] completion of one cumulative year of absence”. Petitioner returned to work on October 12, 1991 but, on November 10, 1991, another absence commenced due to a reoccurrence of the injury. She was terminated effective November 15, 1991, again "due to [the] completion of one cumulative year of absence”. Petitioner has appealed from the judgment of Supreme Court which dismissed, on the merits, her petition challenging the termination of her employment.
Petitioner contends that Civil Service Law § 71 has been misinterpreted and that the provision authorizing termination because of absence for a period of one year should be construed to require a continuous period of one year rather than a cumulative period as interpreted by 4 NYCRR 5.9, 21.8 and 28-1.8. In relevant part, Civil Service Law § 71 states: "Where an employee has been separated from the service by reason of a disability resulting from occupational injury or disease as defined in the workers’] compensation law, he shall be entitled to a leave of absence for at least one year”. The plain language of the statute does not mandate that the absence be for 365 consecutive days, i.e., one continuous year, rather than a cumulative year. The interpretation of the statute by the Department of Civil Service in its promulgated regulations is legally permissible and therefore its construction is entitled to deference, particularly since the Department is charged with interpretation and administration of that statute. Absent a breach of constitutional rights and protections, the courts are powerless to substitute another interpretation (see, Matter of Incorporated Vil. of Lynbrook v New York State Pub. Empl. Relations Bd., 48 NY2d 398, 404; Matter of West Irondequoit Teachers Assn. v Helsby, 35 NY2d 46, 50).
Petitioner also contends that she has in fact been denied her constitutional right of equal protection under the law because of the difference in the treatment of employees who are absent because of non-work-related disabilities under Civil Service Law § 73 from those employees absent due to disability from occupational injury or disease covered in Civil Service Law § 71. We cannot agree. Facially, Civil Service Law § 73 *4appears to require a more stringent criteria, i.e., absence on consecutive days for one year before termination is permitted, whereas Civil Service Law § 71 and the implementing regulations (4 NYCRR 21.8) require only an accumulation of days absent which totals one year before permissible termination. There is a sound basis for the distinction in treatment. Obviously, the Legislature intended to treat the absences from work differently. When viewed in totality, there is no apparent preference to those suffering an ordinary disability as petitioner has argued. Employees absent because of a work-related injury are afforded several benefits not available to those absent due to nonoccupational injury or disease, which itself establishes a sound basis for difference in treatment and "bears a rational relation to a legitimate governmental interest” and therefore does not result in a constitutional violation (Matter of McDermott v Forsythe, 188 AD2d 173, 175; see, Matter of Duncan v New York State Dev. Ctr., 63 NY2d 128, 134-135; Gruen v County of Suffolk, 187 AD2d 560, 563).